Registration No. 333-139359 Free Writing Prospectus Filed pursuant to Rule 433 ROYAL BANK OF CANADA $1,000,000,000 FLOATING RATE NOTES DUE 9/28/2010 Terms and Conditions: Issuer: Royal Bank of Canada Ratings: Aaa / AA- (Moody’s / S&P) Form: Floating Rate Medium Term Notes Trade Date: September 26, 2007 Settlement Date: September 28, 2007 (T+2 days) Maturity: September 28, 2010 Issue Size: $1,000,000,000 Coupon: Three-month USD-BBA-LIBOR Reuter’s page LIBOR01 plus 25 bps Public Offering Price: 100.00% Underwriting Fee: 0.15% All-in Price: 99.85% Proceeds: $998,500,000 Day Count Convention: Actual/360 Coupon Payment Dates: The 28th day of each March, June, September and December.Modified following New York business day convention First Coupon Date: December 28, 2007 Interest Determination Dates: Two London Business Days prior to the start of each Interest Reset Date Minimum Denomination / Multiples: $1,000/ multiples of $1,000 in excess thereof CUSIP: 78008EWA1 Book Manager: Citigroup Global Markets Inc. The issuer has filed a registration statement (including a prospectus) and a prospectus supplement with the Securities and Exchange Commission (the “SEC”) for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and the other documents that the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus and prospectus supplement if you request it by calling Citigroup Global Markets Inc. toll free at 1-877-858-5407.
